            Case 4:20-cv-01094-BRW Document 5 Filed 09/14/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ASHLEE WHITE and
DREQUAN MACON                                                                          PLAINTIFFS

VS.                                     4:20-CV-01094-BRW

JIM DAVIS, et al.                                                                   DEFENDANTS

                                               ORDER

          Pending are Plaintiffs’ Motions to Proceed In Forma Pauperis (Doc. Nos. 1 & 2). Their

motions are GRANTED. However, I have screened the complaint, and find that the case must be

STAYED at this time.1

          A court may dismiss a complaint filed in forma pauperis at any time if the action is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief against a defendant who is immune from such relief.2 A complaint fails to state a claim

upon which relief can be granted when “it appears beyond doubt that the plaintiff can prove no

set of facts in support of his claim which would entitle him to relief.”3 A complaint may be

dismissed before service of process and without leave to amend.4 Although pro se complaints

are to be liberally constructed, “they still must allege sufficient facts to support the claims

advanced.”5




1
    28 U.S.C. § 1915(e)(2)(B).
2
    See Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982) (per curiam).
3
    Price v. Moody, 677 F.2d 676, 677 (8th Cir. 1982) (per curiam).
4
    Christiansen v. Clarke, 147 F.3d 655, 658 (8th Cir. 1998).
5
    Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).
             Case 4:20-cv-01094-BRW Document 5 Filed 09/14/20 Page 2 of 3




          In their Complaint, the Plaintiffs allege that, in mid-August 2020, they were served with a

Notice of Compliance6 issued by the City of Horseshoe Bend. Roughly ten days later, Plaintiffs

were served with “summons with allegations of criminal charges” directing them to appear for

court on September 1, 2020.7 It is unclear whether the summonses were related to the Notice of

Compliance. Regardless, Plaintiffs allege that on September 1, 2020, they appeared at the

Horseshoe Bend District Court, where they were “chased” by several of the named defendants,

physically detained, handcuffed, and brought back to court.8 Both Plaintiffs were released and

directed to return to court on November 3, 2020.9

          Plaintiffs bring this suit under 42 U.S.C. § 1983 stating claims for unlawful arrest,

excessive force, unlawful seizure of property, conspiracy, and violations of due process.10

However, I cannot exercise jurisdiction at this time. Under the Younger Abstention Doctrine, a

federal court must abstain from exercising jurisdiction over a case when (1) there are pending

state judicial proceedings; (2) the state proceedings implicate important state interests; and (3)

the state proceedings provide an adequate opportunity to raise federal questions.11 When these

criteria are met, “a district court must dismiss the federal action . . ..”12 Plaintiffs concede that




6
 Plaintiffs do not explain the Notice of Compliance, but the Court assumes is was a civil
directive regarding property issues since it was issued by the City.
7
    Doc. No. 3 at 12.
8
    Id. at 13.
9
    Id. at 14.
10
     Id. at 11.
11
     Younger v. Harris, 401 U.S. 37, 43 (1971).
12
     Geier v. Missouri Ethics Comm., 715 F.3d 674, 678 (8th Cir. 2013).

                                                   2
          Case 4:20-cv-01094-BRW Document 5 Filed 09/14/20 Page 3 of 3




they are facing pending criminal charges and ordered to appear on those charges in November

2020. Accordingly, I may not interfere in ongoing-state proceedings and must abstain from

hearing this case at this time.

        For the reasons set out above, this case is STAYED. Plaintiffs are directed to file a

motion to lift stay once the state-court case is resolved. If the state court case is not resolved in

six months, Plaintiffs must file a status report by 5:00 p.m., Monday, March 15, 2021. Failure to

file a status report may result in dismissal for failure to prosecute.

        IT IS SO ORDERED this 14th day of September, 2020.



                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
